IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARY LYNN MCCDOUGLE,
Successor to
Scott K. McDougle,
Plaintiff,
Vv. Civil Action No. 3:19cv435

AMERICAN TOWER, INC.,
a/k/a AMERICAN TOWER, LLC,

Defendant.

ORDER

By Orders entered herein on August 8, 2019 and August 29,
2019, AMERICAN TOWER’S MOTION TO DISMISS FOR FAILURE TO STATE A
CLAIM (ECF No. 7), PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (ECF
No. 14), and PLAINTIFF’S MOTION TO AMEND AD DAMNUM (ECF No. 26)
were referred to Honorable David J. Novak for report and
recommendation.

Having reviewed the REPORT AND RECOMMENDATION (ECF No. 33)
entered herein on October 4, 2019, and there being no timely filed
objections thereto, and the time for filing objections having
expired, and having considered the record and the REPORT AND
RECOMMENDATION and finding no error therein, it is hereby ORDERED
that the REPORT AND RECOMMENDATION (Docket No. 33) is adopted on

the basis of the reasoning of the REPORT AND RECOMMENDATION.
It is further ORDERED that:

(1) the plaintiff is permitted to file an Amended Complaint
which shall be filed by October 31, 2019; and

(2) AMERICAN TOWER’S MOTION TO DISMISS FOR FAILURE TO STATE
A CLAIM (ECF No. 7) is denied without prejudice to the refiling of
a motion with respected to the forthcoming Amended Complaint; and

(3) PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF No. 14) is
denied without prejudice to the refiling of a motion with respect
to the forthcoming Amended Complaint; and

(4) PLAINTIFF'S MOTION TO AMEND AD DAMNUM (ECF No. 26) is
denied as moot.

It is further ORDERED that the PLAINTIFF’S MOTION TO ENTER
CONSENT ORDER (ECF No. 34) is denied as moot because of the
foregoing rulings.

It is so ORDERED.

Is) Rel?

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: October 21, 2019
